ORDER
PER CURIAM.
Appellant, Gary James Walker, appeals the judgment of the Circuit Court of St. Louis County awarding his former spouse $5,000 for attorney’s fees. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgement of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).